  8:20-cv-00061-RGK-PRSE Doc # 6 Filed: 08/24/20 Page 1 of 6 - Page ID # 40




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RONALD SATISH EMRIT,                                       8:20CV61

                    Plaintiff,

       vs.                                            MEMORANDUM
                                                       AND ORDER
BETSY DEVOS, Secretary;
UNITED STATES DEPARTMENT OF
EDUCATION; DEFAULT
RESOLUTION GROUP; NELNET; and
ACTION FINANCIAL SERVICES,

                    Defendants.


     This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (filing 1) to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                       I. SUMMARY OF COMPLAINT

      Plaintiff, a resident of Nevada, has sued the United States Department of
Education, Education Secretary Betsy DeVos, the Department’s Default Resolution
Group, and two private companies located in Nebraska and Oregon. (Filing 1 at
CM/ECF pp. 3–4, ¶¶ 6–11.). Over time, plaintiff allegedly has obtained student loans
from “Sallie Mae, Brown University, . . . U.S. Department of Education, Southwest
Student Services Corporation, Access Group/KHESLC, and/or Mohela
Corporation.” (Id. at CM/ECF p. 10, ¶ 49.) Plaintiff alleges, inter alia, that those
now “consolidated student loans . . . have . . . apparently been classified as
‘defaulted’,” and the Treasury Offset Program (TOP) “has allowed the U.S.
Department of Education to garnish at least 15% of the plaintiff’s disability check
from the Social Security Administration (SSA).” (Id., ¶¶ 50–51).
   8:20-cv-00061-RGK-PRSE Doc # 6 Filed: 08/24/20 Page 2 of 6 - Page ID # 41




       Plaintiff alleges he has “tried to get this garnishment . . . stopped through the
[Defendants] Default Resolution Group, NelNet, and Action Financial Services, but
none of these agencies have been able to help [him] get his student loans discharged
and/or forgiven because of permanent disability and/or economic hardship.” (Id. at
CM/ECF pp. 10–11, ¶ 52). In his nine-count Complaint, Plaintiff claims breach of
contract (count one), constitutional violations (counts two through four), violations
of Title VII of the Civil Rights Act of 1964 and the Americans with Disabilities Act
of 1990 (ADA) (counts five and six), and tortious conduct (counts seven through
nine). (Id. at CM/ECF pp. 11–22, ¶¶ 56–89.) Plaintiff seeks $250,000 in monetary
damages and “an injunction . . . mandating that the five defendants cease and desist”
garnishment of his disability check. (Id. at CM/ECF pp. 22–24.)

                    II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).
Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their claims
across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
                                           2
   8:20-cv-00061-RGK-PRSE Doc # 6 Filed: 08/24/20 Page 3 of 6 - Page ID # 42




than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).
                                III. DISCUSSION

       “Federal courts are courts of limited jurisdiction. They possess only that
power authorized by Constitution and statute,” and it is “presumed that a cause lies
outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994) (citations omitted). Under the doctrine of sovereign immunity,
the United States and its agencies may be sued only upon consent, which must be
clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538 (1980). A waiver
of sovereign immunity “must be unequivocally expressed in statutory text, and [it
cannot] be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations omitted). A
party seeking relief in the district court must at least plead facts that bring the suit
within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts
warrants dismissal of the action.

       Congress has not waived the federal government’s immunity from lawsuits
based on constitutional violations. Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471,
478 (1994). Nor has it waived the Department of Education’s sovereign immunity
as to injunctive relief. The Higher Education Act of 1965 specifically provides that
“no . . . injunction . . . shall be issued against the Secretary or property under the
Secretary’s control.” 20 U.S.C. § 1082(a)(2); see Thomas v. Bennett, 856 F.2d 1165,
1168 (8th Cir. 1988) (agreeing that “this provision prohibits [a] claim for injunctive
relief” against the Education Secretary).

       As for the federal statutory claims, plaintiff has not established his standing
to sue, which also “is a defect in subject matter jurisdiction.” Haase v. Sessions, 835
F.2d 902, 906 (D.C. Cir. 1987). The “purpose of Title VII is to protect employees
from their employers’ unlawful actions,” Thompson v. N. Am. Stainless, LP, 562
U.S. 170, 178 (2011), but plaintiff has alleged no facts from which it may be found
or reasonably inferred that he is a “person . . . aggrieved by an unlawful employment
practice.” Fair Employment Council of Greater Washington, Inc. v. BMC Mktg.
                                           3
   8:20-cv-00061-RGK-PRSE Doc # 6 Filed: 08/24/20 Page 4 of 6 - Page ID # 43




Corp., 28 F.3d 1268, 1278 (D.C. Cir. 1994) (internal quotation marks omitted). The
ADA, moreover, does not apply to the federal government. See Emrit v. Nat'l
Institutes of Health, 157 F. Supp. 3d 52, 55 n.3 (D.D.C. 2016), citing 42 U.S.C. §
12111(2), (5)(B)(i) (excluding United States as an “employer” subject to the ADA).
The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-80, which
plaintiff also invokes, waives the federal government’s immunity for certain
personal injury claims for damages. But before proceeding in federal court, the
complainant must have first presented the claim “to the appropriate Federal agency”
and obtained a final written denial or allowed six months to pass without a final
disposition. 28 U.S.C. § 2675(a). Nothing in the complaint suggests that plaintiff has
pursued his administrative remedy under the FTCA, and under the law in this circuit,
the presentment requirement is “jurisdictional.” Mader v. United States, 654 F.3d
794, 808 (8th Cir. 2011) (en banc).

       Apart from the jurisdictional barriers, a “search of the federal judiciary’s
Public Access to Court Electronic Records (PACER) service reveals that from
February 7, 2019 through February 18, 2019, Plaintiff filed nine virtually identical
actions against the same defendants named herein.” Emrit v. DeVos, No. 1:20-CV-
35 JAR, 2020 WL 833595, at *1 (E.D. Mo. Feb. 20, 2020) (citing cases). This
suggests that Plaintiff is abusing the process and the privilege of proceeding in forma
pauperis. The court warned Plaintiff two years ago that appropriate steps would be
taken should it appear he is abusing the privilege. See Emrit v. Paypal, et al., Case
No. 8:18CV44 (D.Neb.), Memorandum and Order entered June 19, 2018 (Filing 7).
See also Williams v. McKenzie, 834 F.2d 152, 154 (8th Cir. 1987) (“An in forma
pauperis litigant’s access to the courts is a matter of privilege, not of right, and should
not be used to abuse the process of the courts.”). Plaintiff should consider the filing
of this lawsuit his “second strike.”

       The court agrees with district courts in other jurisdictions where Plaintiff has
filed similar complaints that each of his claims is “conclusory, merely reciting the
relevant law but drawing no logical connection between the factual allegations in the
complaint and the legal claims.” Emrit v. DeVos, No. CV 20-417 (UNA), 2020 WL
                                          4
  8:20-cv-00061-RGK-PRSE Doc # 6 Filed: 08/24/20 Page 5 of 6 - Page ID # 44




1676876, at *2 (D.D.C. Apr. 6, 2020) (internal quotations and citations omitted),
aff’d, 811 F. App’x 5 (D.C. Cir. 2020).

      First, Emrit does not identify any contract that has been breached.
      Second, Emrit’s constitutional and Title VII claims are based on the
      fact that he is African-American, but he draws no connection between
      his race and the garnishment of his disability checks beyond the
      conclusory contention that he is entitled to strict scrutiny. Third, while
      Emrit adequately alleges that he is disabled, his sole claim is that the
      garnishment of his disability checks violates the ADA, but there is no
      legal basis for this claim. Lockhart v. United States, 546 U.S. 142, 145-
      46 (2005) (stating that Social Security benefits are subject to
      government withholding to offset defaulted student loans). Finally,
      Emrit’s three tort claims for negligence, intentional infliction of
      emotional distress, and tortious invasion of privacy merely recite the
      legal standards for those claims and, even liberally construed, do not
      draw a connection between the necessary elements of each claim and
      his factual allegations.

Emrit v. Devos, No. 2:20-MC-00316, 2020 WL 1279205, at * 1 (S.D. Tex. Feb. 19,
2020) (record citations omitted), report and recommendation adopted, No. 2:20-
CV-52, 2020 WL 1272606 (S.D. Tex. Mar. 17, 2020) (dismissing complaint as
frivolous).

                               IV. CONCLUSION

      Plaintiff’s Complaint fails to state a claim upon which relief may be granted,
and therefore is subject to dismissal under 28 U.S.C. § 1915(e)(2). The court will
not grant Plaintiff leave to amend because to do so would be futile.

      IT IS THEREFORE ORDERED:

      1.    Plaintiff’s Complaint is dismissed without prejudice.

      2.    Judgment shall be entered by separate document.
                                          5
8:20-cv-00061-RGK-PRSE Doc # 6 Filed: 08/24/20 Page 6 of 6 - Page ID # 45




   Dated this 24th day of August, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                    6
